NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-APR-2022
                                            07:54 AM
                                            Dkt. 62 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               PATRICK M. NG, Defendant-Appellant.



       APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                  NORTH AND SOUTH HILO DIVISION
                    (CIVIL NO. 3DTA-20-01263)


                     ORDER DISMISSING APPEAL
      (By:  Ginoza, Chief Judge, Leonard and McCullen, JJ.)
          Upon review of the record, it appears that:
          (1) On June 29, 2021, self-represented Defendant-
Appellant Patrick M. Ng (Ng) filed the notice of appeal;
          (2) On September 2, 2021, Ng filed a notice of change
of address;
          (3) Throughout this appeal, the appellate clerk mailed
duplicate copies of documents filed in this appeal to Ng at the
address provided in the judgment from which the appeal is taken
and to the address provided by Ng;
          (4) The statement of jurisdiction and opening brief
were due on or before February 15, 2022;
          (5) Ng failed to file either document or request an
extension of time;
          (6) On February 22, 2022, the appellate clerk entered a
default notice informing Ng that the time for filing the
statement of jurisdiction and opening brief had expired, the
matter would be called to the court's attention on March 4, 2022,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

for appropriate action, which could include dismissal of the
appeal, under Hawai#i Rules of Appellate Procedure (HRAP)
Rules 12.1(e) and 30, and Ng could request relief from default by
motion;
           (7) The appellate clerk mailed the default notice to Ng
at his two addresses on record. The United States Postal Service
returned one of the envelopes, with a handwritten note, "Return
to Sender," and the mailing address and other information
blackened with a marker. The envelope mailed to the other
address was not returned; and
           (8) Ng has not filed another notice of change of
address, consistent with HRAP Rule 25(f), and since the default
notice he has not taken any further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 12, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2